DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Remarks
The current application is being examined under the Patents Prosecution Highway (PPH) program.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jialin Zhong, reg. no. 62,937, on 5 May 2021.
Claims 8 and 17 are amended as below per MPEP § 1302.04.
8.	The method of claim 1, wherein determining the first number of parts waiting to be processed comprises determining the first number of parts based on real-time information stored in a data record of a manufacture execution system; and
wherein determining the second number of parts that the plurality of machines housed in the plurality of buildings further comprises: estimating the second number of parts based on a simulation of operation of the plurality of machines housed in the plurality of buildings in a future time period.
17.	The system of claim 10, wherein to determine the first number of parts waiting to be processed, the processing device is further to determine the first number of parts based on real-time information stored in a data record of a manufacture execution system; and
wherein to determine the second number of parts that the plurality of machines housed in the plurality of buildings, the processing device is further to: estimate the second number of parts based on a .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
1.	A method comprising: responsive to identifying a part completed a step in a manufacture process, determining, by a processing device, a first number of parts waiting to be processed in a subsequent step by a plurality of machines housed in a plurality of buildings interconnected by rails;
determining a second number of parts that the plurality of machines housed in the plurality of buildings is capable of processing in the subsequent step of the manufacture process over a determined period of time;
calculating a capability occupancy ratio based on the first number and the second number for each one of the plurality of buildings;
determining a target building of the plurality of buildings based on the capability occupancy ratio; and
causing to dispatch the part to the target building via the rails.
The prior art of record Caveney, Pre-Grant Publication No. US 2014/0271083, teaches causing to dispatch the part to the target building via the rails (emphasis added):
[0032] Disclosed herein are also various configurations of vacuum transport systems in which heterogeneous handling systems are combined in a modular fashion to allow for more diverse functionality within a single process environment. In general, robots may be provided for wafer handling inside and between process modules that are in proximity to each other, while allowing for rapid, convenient transport of wafers between process cells that are relatively distant. Such heterogeneous handling systems may include, for example, systems in which robotic arms, such as SCARA arms, are used to handle wafers within process modules or clusters, while carts or similar facilities are used to transport wafers between process modules or clusters. A cart or similar facility may include a levitated cart, a cart on a rail, a tube system, or any of a wide variety of cart or railway systems, including various embodiments disclosed herein.”)
However, “within a single process environment” teaches away from claim limitation “to be processed in a subsequent step by a plurality of machines housed in a plurality of buildings interconnected by rails”. In other words, Caveney teaches an enclosed vacuum tunnel/tube system interconnecting various process modules or clusters, specifically contained “within a single process environment”, as opposed to Caveney’s invention does not anticipate or obviate the claimed invention.
The prior art of record Schmidt, Pre-Grant Publication No. US 2007/0282474, teaches calculating a capability occupancy ratio based on [a] first number and [a] second number for each one of the plurality of [machines] in paragraph 0032:
For instance, if the general criterion for assessing the estimated transport situation is maximum tool performance, the transport situation may be estimated by the estimator 145 for a first time interval and a corresponding operational behavior of the system 120 may be selected so as to obtain maximum throughput of the tool 100 during the time interval considered. Upon estimating the transport situation during a second subsequent time interval, which may result in a different transport situation, for instance the presence of a carrier 151A, 151B containing a significantly reduced number of substrates, the controller 140 may be instructed to change its control strategy so as to avoid undue idle time of the tool 100 during respective carrier exchange intervals, which may be required more frequently due to the presence of carriers of reduced lot size. In other cases, the transport situation may indicate, for instance due to a delayed delivery of further substrate carriers to the load ports 110A, 110B, an inevitable idle time of the tool 100 in a later stage, thereby enabling the usage of a different control strategy in the present process stage of the tool 100, for instance in order to accelerate the processing of a specified lot, while delaying the processing of another lot.
The device in the art thus schedules so as “to obtain maximum throughput of the tool 100 during the time interval considered” which fails to teach “determining a second number of parts that the plurality of machines housed in the plurality of buildings is capable of processing in the subsequent step of the manufacture process over a determined period of time; calculating a capability occupancy ratio based on the first number and the second number for each one of the plurality of buildings;” as claimed. In other words, the device in Schmidt schedules based on maximum throughput of a tool (i.e. optimizing tool throughput) versus a capability occupancy ratio overall, on a building by building basis (i.e. finding the optimal next location for a given object being manufactured) as claimed.
Finally, the prior art of record Wurman et al., Pre-Grant Publication No. US 2007/0293978 teaches an inventory management/transportation system:
[0006] Technical advantages of certain embodiments of the present invention include the ability to optimize the use of space and equipment to complete inventory related-tasks. Additionally, particular embodiments may utilize a plurality of independently-operating drive units, each capable of accessing and moving a particular inventory item stored anywhere within the inventory system. Such a configuration may provide the ability for the inventory system to access in an arbitrary order any item stored in the system and allow for parallel completion of multiple inventory tasks in a system that is easily scalable and portable. Other technical advantages of certain embodiments of the present invention include providing a flexible and scalable inventory storage solution that can be easily 
[From paragraph 0030] In alternative embodiments, mobile drive units 20 represent elements of a tracked inventory system 10 configured to move inventory holder 30 along tracks, rails, cables, crane system, or other guidance or support elements traversing workspace 70. )
[0195] FIG. 15 illustrates an embodiment of inventory system 10 that includes certain types of conveyance equipment that route planning module 94 may incorporate into paths 16 that route planning module 94 generates for requesting mobile drive units 20. In general, inventory system 10 may include any appropriate form of conveyance equipment to supplement the transportation capabilities provided by mobile drive units 20. Such conveyance equipment may include, but is not limited to, vertical lifts, horizontal conveyors, elevators, escalators, trucks, ferries, and/or any other equipment capable of transporting inventory holders 30 and/or mobile drive unit 20 that are themselves transporting inventory holders 30. As a result, particular embodiments of inventory system 10 that include such conveyance equipment may be capable of providing alternative manners of conveyance unachievable by the particular type of mobile drive unit 20 utilized in that embodiment of inventory system 10 (e.g., transportation between floors of a multi-floored workspace 70 or transportation between buildings in a multi-building workspace 70) or may be capable of more efficiently providing transportation of inventory holders 30 under certain conditions (e.g., scheduled transportation of groups of inventory holders 30 along high-traffic paths 16 or segments 17).
Wurman teaches housed in a plurality of buildings interconnected by rails (e.g. a conveyance system). However, the conveyance system, etc. in Wurman is focused merely on inventory management, and does not teach, for example (emphasized portion): “responsive to identifying a part completed a step in a manufacture process, determining, by a processing device, a first number of parts waiting to be processed in a subsequent step by a plurality of machines housed in a plurality of buildings interconnected by rails”. Modifying Wurman to teach the claimed invention would require major design changes to move objects based upon a determination of the best destination (i.e. based on a capability occupancy ratio based on the first number and the second number for each one of the plurality of buildings) as opposed to the device in the art, which optimizes “the use of space and equipment to complete inventory related-tasks”.
Thus, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest the above features, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Independent claims 10 and 19 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116